DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims 2 recite “wherein said waveguide has a first and second side, said sides being oriented parallel to a direction of propagation of light in said waveguide” and “said out-coupler is arranged on a first side and said light processing structure is arranged opposite to said out-coupler on said second side” which is indefinite.   The first limitation sets the directions of the first side as in the direction of propagation, thus on one extreme end and the other, e.g. the in-coupler is separated this way from the light processing structure.  However, the second part of the claim defines the top and bottom surfaces as “first” and “second”, wherein the processing structure is opposite of the out-coupler, which conflicts with the first characterization.
Setting the orientation reference to “parallel to a direction of propagation of light in said waveguide” is setting the orientation of an opposite first side and second side as LEFT-TO-RIGHT, which is parallel to the propagation direction indicated as “8”.  The out-coupler and light processing structure  opposite in an orientation perpendicular to the propagation direction.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 15, and 27-29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichenberger (US 2012/0299287).
In respect to claims 1-3, 5-7, 15, and 27-29, the claims are indefinite for the reasons stated above, however, Eichenberger discloses an anti-forgery security device comprising: an optical waveguide 7; an out-coupler 10b comprising first macroscopically repetitive elements arranged to couple light out of the waveguide; and a light processing structure (lenses, refractive elements) comprising second macroscopically repetitive elements 15, also arranged to couple light out of the waveguide (0051-0052; Fig. 5).  In respect to claim 29, Eichenberger disclose using air or a coating to execute the waveguide (claim 13; Fig. 7). Eichenberger discloses that the light coupling structure 15 is across from the out-coupler 10b, as is required to create a focusing spacing (Fig. 5); the out-coupler 10b may be formed of gratings (reliefs) (Abstract). 
In respect to claims 4 and 8, Eichenberger discloses that the waveguide 7 may comprise a center high index substrate 7a and first and second coatings 7b, 7c with lower indexes of refraction (Fig. 7).  The out-couplers 10b are shown as internal to the waveguide, If dyes (0055; Fig. 5), and thus they are covered by the coatings.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2012/0299287).
Eichenberger does not explicitly disclose the refractive index of the focusing elements, however, providing them at a lower index of refraction that then waveguide is necessary to provide its function, internal reflection of light to propagate the light.  The claim would have been obvious because a .

Claims 12-14, 16, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2012/0299287) in view of Aoyama et al. (WO 2017/217428), referenced via English Translation (EP 3,470,896).
Eichenberger substantially discloses the claimed invention for the reasons stated above, including an in-coupler 10a arranged a distance from the out-coupler 10b (Fig. 5), but does not disclose the first out-coupler elements 10b comprising coupling for a first color and a different coupling for a second color (arranged alternately), effectuated through different grating spacings, and/or the in-coupler 10a comprising multiple in-couplers of various wavelengths, however Aoyama et al. teach providing a similar waveguide with a similar in-coupler 15 and out-coupler 16 (Figs. 1-2A).  Aoyama further teach that there may be multiple in-couplers 17a which each provide different wavelengths of light to be represented in the out-coupler, which out-couples each wavelength with various spaced corresponding gratings (0050-0051; Fig. 5B).  It would have been obvious to modify the in-coupler and/or out-coupler as taught in Eichenberger to be multiple in view of Aoyama et al. to propagate and display different colors of different shapes (0050-0051).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2012/0299287) in view of Aoyama et al. (WO 2017/217428) as applied to claim 15 above, and further in view of Inventor (No English name published) (KR 10-0403419) (See NPL).
.
 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2012/0299287) in view of Aoyama et al. (WO 2017/217428), referenced via English Translation (EP 3,470,896) in view of Crane et al. (US 2007/0273143).
Eichenberger in view of Aoyama et al. substantially teach the claimed invention, but do not disclose third macroscopically periodic elements that are absorbing, substantially equal to the first and second periods, however, Crane et al. teach a similar light processing structure 20 and corresponding macroscopically periodic first elements 22, with an additional structure 24 with the same period (0070; Fig. 3).   The elements 24 may be “absorbing” (e.g. different colors or different fluorescent absorptions) (0064-0065).  It would have been obvious to provide the structure taught in Aoyama et al. with additional elements 24 in view of Crane et al. to visiual enhance or compliment the other first iamge elements (0064-0065).

Response to Arguments

Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive.
parallel to a direction of propagation of light in said waveguide” contradicts the Drawings (See updated 35 USC 112(b) rejection).
The applicant contends that Eichenberger fails to disclose that the “light coupling structure 15 is across from the out-coupler 10b, as is required to create a focusing spacing” and that Eichenberger instead discloses that the “out-coupler 10b is formed by extended structures within the light guide 7 not by structures arranged on a surface thereof”.  Although the Examiner agrees that the structures shown in 10b are internal, (dye structures), the out-coupler may alternatively be “scattering objects” (0051), and the invention generically discloses any out-coupler 10b as surface gratings (Abstract).  The embodiment of Figure 2 shows an example of a surface grating (0035; Fig. 2), which is a type of scattering object, and listed as a suitable out-coupler as alternatively disclosed to the internal dyes in Figure 5.
	In respect to claims 8 and 29, the applicant furthers argues that Eichenberger teaches that the coating layers are applied in only regions with the paper since they may be coated on the paper, however, an alternative method may use an adhesive on the polymer which ultimately forms layers 7b, 7c, thus it is reasonable to conclude that the adhesive is coextensive with the polymer, and thus in all locations. (0061-0062; Fig. 9).  
	No arguments were made against any 35 USC 103 rejections, and thus any arguments against these references are dependent on the purported deficiencies above, which were not persuasive.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637